      Case 2:16-cv-01361-MMD-DJA Document 115 Filed 06/08/20 Page 1 of 2



 1 Robert P. Mougin, Bar No. 7104
    rmougin@kringandchung.com
 2 Robert T. Robbins, Bar No. 6109
    rrobbins@kringandchung.com
 3 KRING & CHUNG, LLP
    1050 Indigo Drive, Suite 200
 4 Las Vegas, NV 89145-8870
    Telephone: (702) 260-9500
 5 Facsimile: (702) 260-9434
 6 Attorneys for Defendant
   K & B STEEL, A DIVISION of WABB
 7 INDUSTRIES, INC.
 8                                    UNITED STATES DISTRICT COURT
 9                                                DISTRICT OF NEVADA
10
11 CHAD KREISER, Individually,            )                                  Case No. 2:16-cv-01361-MMD-DJA
   CHRISTINA LOU KREISER,                 )
12 Individually,                          )
                                          )
13               Plaintiff,               )
                                          )                                  STIPULATION AND ORDER FOR
14        vs.                             )                                  DISMISSAL WITH PREJUDICE
                                          )                                  OF ALL CLAIMS AGAINST
15 VS2R   ENGINEERING,         INC., a    )                                  DEFENDANT K&B STEEL, A
   California Corporation; K & B STEEL, A )                                  DIVISION of WABB INDUSTRIES
16 DIVISION of WABB INDUSTRIES,           )
   INC., a Texas Corporation; DOES I      )
17 through  X, inclusive;   and ROE       )
   BUSINESS ENTITIES XI through XX,       )
18 inclusive,                             )
                                          )
19               Defendant.               )
                                          )
20
21             IT IS HEREBY STIPULATED AND AGREED, by and between all the
22 parties herein through their respective counsel of record that the above entitled
23 matter be dismissed with prejudice, with each of the parties pay their own attorney’s
24 fees and costs.
25 . . .
26 . . .
27 . . .
28 . . .



     F:\1133\1938\pld\Orders-SAOs-NEOs-Court Minutes\Stip and Order to Dism K&B Steel.docx
      Case 2:16-cv-01361-MMD-DJA Document 115 Filed 06/08/20 Page 2 of 2


                                                                                  June 08, 2020
 1 Dated: May 22 , 2020                                                Dated: May            , 2020
 2 CHRISTIANSEN LAW OFFICES
                                                                       KRING & CHUNG, LLP
 3
 4
   R. Todd Terry, Esq.
 5                                                                     Robert P. Mougin, Esq.
   Nevada Bar No. 6519                                                 Nevada Bar No. 7104
 6
   810 S. Casino Center Blvd, Suite 104                                Robert T. Robbins, Esq.
   Las Vegas, Nevada 89101                                             Nevada Bar No. 6109
 7                                                                     Ty M. Maynarich, Esq.
   Attorneys for Plaintiffs,
 8                                                                     Nevada Bar No. 14584
   CHAD KREISER and CHRISTINA
   LOU KREISER                                                         7575 Vegas Drive, Suite 150G
 9                                                                     Las Vegas, Nevada 89128
                                                                       Attorneys for Defendant,
10                                                                     K & B STEEL, A DIVISION of WABB
11                                                                     INDUSTRIES, INC.
12
13                                        ORDER
14       BASED UPON THE STIPULATIONS OF THE PARTIES and good cause
15 appearing therefore,
16
         IT IS HEREBY ORDERED that all of the Plaintiffs’ claims in this matter
17 against Defendant K&B Steel, A Division of Wabb Industries, Inc. be dismissed with
18 prejudice; each party to bear their own fees and costs.
19       No trial date has been calendared in this matter.
20       DATED this 8th         day of May, 2020.
21
22
23
24                                                                        U.S. District Judge
     Respectfully submitted by:
25
     KRING & CHUNG, LLP
26
27 Robert T. Robbins
28 Nevada Bar No. 6109
     7575 Vegas Drive, Suite 150G
     Las Vegas, Nevada 89128                                          2
     Attorneys for Defendant


     F:\1133\1938\pld\Orders-SAOs-NEOs-Court Minutes\Stip and Order to Dism K&B Steel.docx
